DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitney et al. (US PGPub US 2012/0143923 A1, hereby referred to as “Whitney”).
Consider Claims 1, 17 and 19. 
Whitney teaches: 
1. A system for processing digital content comprising: / 17. A tangible, non-transitory, machine-readable medium, comprising computer- readable instructions that, when executed by one or more processors of a computer, cause the computer to: / 19. A method, comprising: (Whitney: abstract, [0050], Figure 1)
1. a registry comprising a set of common registry identifiers used to classify metadata; and an interchange layer and registry classification service configured to: receive metadata derived from digital content in a content file; / 17. receive metadata derived from digital content in a content file; / 19. receiving, via one or more computers, metadata derived from digital content in a content file;  (Whitney: Figure 1, storage device 103; [0050] The schema access point 120 may be a network server or computing device having at least a memory 121 and processor 122 and coupled to a storage device 123 either locally or remotely providing metadata schema structure definitions 104 and schemas 114 for executing schema management functions. Although the schema administrator 100, schema access point 120 and schema client 140 are depicted as separate entities the execution of their respective functions may be performed on the same device or distributed between many devices as required. [0051] Metadata descriptors 108 may be related to content or information used to define the information objects 146 or may be related to organizational requirements or functions., metadata descriptors 108  [0052] the "common registry identifier” of the claim corresponding to the metadata schema structure definition 104)
1. and classify the metadata, by associating the metadata with one of the common registry identifiers, based upon a classification from a set of classification rules that is associated with a metadata type of the metadata. / 17. classify the metadata, by associating the metadata with one of a set of common registry identifiers, based upon a classification from a set of classification rules that is associated with a metadata type of the metadata;  / 19. classifying, via the one or more computers, the metadata, by associating the metadata with one of a plurality of common registry identifiers, based upon a classification from a set of classification rules that is associated with a metadata type of the metadata; (Whitney: [0054] The schema structure definition 104 can be defined as a model for the entire metadata definition to generate a schema 114 for an entity such as a corporate organization. As such, views 104 which are parts or subsets of the defined schemas 114 may be made available for consumption based on factors such as information object type, user, role, security level, application, process or other similar needs. The schema 104 can include conditional evaluation of one or more metadata descriptors or their value(s) in deciding to display, evaluate or set metadata descriptors and their associated values. The values predefined in the schema 114 for metadata descriptors do not necessarily have to be static. Values can be provided dynamically from sources that are referenced as providers of values. These dynamic value providers 124, 128, 130, 132 can be of any data type and may also include the dynamic linking of other compatible definitions of metadata descriptors and associated schemas. In tum, static definitions of values for metadata descriptors 108 can as well be specified in the schema structure definition 104.)
17. and store the metadata and an association with the one of the common registry identifiers./ 19. and storing, in a data store, the metadata and an association with the one of the common registry identifiers, (Whitney: [0052] The schemas 114 are generated using a metadata schema structure definition 104 applying a structured definition language that will enable the definition of the metadata schema structure, constraints and any interoperability. The generated metadata schema 114 including all descriptors, constraints and interoperability is stored in a storage device 103. The generated metadata schema 114 contains validation definitions that enable schema validation against stated or implied metadata constraints for the descriptors or the values of the defined metadata descriptors. [0053] When a client or process requires a schema it is 120 retrieved from the 123 published store. The schema 114 may be defined to enable bi-direction exchange of metadata and format of the information object 146 stored in storage device 143 between schema 114 and a schema required by an external entity 126)
19. wherein the common registry identifiers comprise a concatenated string comprising a gross classification indication and a specific classification indication associated with the gross classification indication, separated by a symbol. (Whitney: [0065] FIG. 11 is a representation of a display of metadata descriptor attributes for generating a hierarchical metadata structure. Shows some attributes of the metadata descriptor "Classification" 1102. The fully distinguished name (FON) for metadata descriptor "Classification" is shown beside the label "Field Properties" . The FD N for the meta data descriptor is "Security.Classification". This represents that "Classification" is a direct child of the parent metadata descriptor "Security". As well the metadata descriptor field type "List" is shown. The supported metadata descriptor field types include; string; Number; DateTime; Boolean; List and Group. Since an alternate language was defined, the alternate language display 1104 shows the alternate Text and Tooltip for the metadata descriptor. If multiple languages had been defined, then multiple sets ofText and Tooltip would be used for each language enumerated in 908. 1106 shows that a metadata descriptor "BusinessRisk" is a child of the current metadata descriptor "Classification". [0066] FIG. 12 is a representation of a display of metadata descriptor attributes for defining conditionality and dynamic value provider for generating a hierarchical metadata structure.) 

2. Whitney teaches: The system of claim 1, further comprising: a database configured to store the metadata and an association with the one of the common registry identifiers. (Whitney: [0050] FIG. 1 provides a high level overview of the creation, distribution and consumption of a metadata schema. A user or process, referred to as schema administrator 100, executing on a computer device having for example a memory 101 and a processor 102 in addition to network functionality, describes the collective metadata in terms of descriptors and any constraints associated with the chosen descriptors 108 in a schema structure definition 104. The schema administrator 100 is coupled to one or more computer networks 112 and 122 to deliver schema structure definitions  104 to a schema client 140 that may be executed on a computing device having at least a memory 141 and processor 142 and may be coupled either locally or remotely to a storage device 143 having information objects 146. The computing device may also provide a display and input capability to enable user input in terms of using and manipulating the metadata schema and values of information objects. A schema access point 120 may be provided coupled to one or more of the networks, in this example it is shown between the schema administrator and client, however its relative location is not a limitation. The schema access point 120 may be a network server or computing device having at least a memory 121 and processor 122 and coupled to a storage device 123 either locally or remotely providing metadata schema structure definitions 104 and schemas 114 for executing schema management functions.)

3. Whitney teaches: The system of claim 2, further comprising an orchestration layer service configured to: perform one or more actions regarding the metadata, perform one or more actions regarding the digital content, or both. (Whitney: (0061] FIG. 7 shows a schematic representation of object I/O manager. Object I/O manager 208 receives a request to read or write metadata associated with information object 708. Object I/O manager 208 determines the type of information object 708 and passes it to schema clients 206 for selection of schema view object 608. [0062] FIG. 8 shows a schematic representation of applications and 3rd party APis 202 and user control 204. An instantiated user interface 802 on the schema client is from user control 204. When metadata is to be added to information object 708, a request is made to schema client 206 to determine the view for the information object 708. A schema view object 608 is returned and used to initialize 3rd party APIs 202 or user control 204. When meta data is collected for information object 708, it is placed in a serialized metadata object 610 and passed to schema client 206 for association with 708 information object. When metadata is read from 708 Information object, it is returned to 3rd party APIs 202 or user control 204 in a serialized metadata object 610 and a schema view object 608 to initialize 3rd party APIs 202 or user control 204. [0063] FIG. 9 is a representation of a display for a schema configuration for generating a hierarchical metadata structure. The hierarchical metadata 902 is shown for a sample schema.)

4. Whitney teaches: The system of claim 1, wherein the metadata type comprises a class type and an item type. (Whitney: [0071] FIG. 18 is a flowchart of a method of sending a metadata schema structure definition to a client. A metadata schema structure definition is received (1802) when 210 client I/O manager has a cached schema or can contact schema access point to get schema(s) and view(s). A request to identifying type of information objects is received (1804) through from a computing device which needs to classify an information object to a schema view object 608. The source of request is determined (1806) so the proper schema(s) and view(s) are returned based on policy services 406. A client metadata schema structure definition is generated (1808) based on schema view object 608 and the results of policy services 406. The generation of metadata schema structure definition may also include interoperability definitions from the metadata schema structure definition and a serialization definition to enable interchange with an external metadata schema format based upon the source of the request. Once the appropriate metadata schema structure definition has been generated the
client metadata schema structure definition is sent (1812) to the schema client 206.)

5. Whitney teaches:  The system of claim 1, wherein the common registry identifiers comprise a gross classification indication of a class of metadata and a specific classification associated with the class of metadata. (Whitney: [0064] FIG. 10 is a representation of a display of the Root Level of a Schema for generating a hierarchical metadata structure. An ordered list 1002 is provided of all metadata descriptors defined in the example schema, they are listed in the order in which they appear in the hierarchical schema in the left side pane 902. Root fields 1004 are shown only for the example schema. The example schema only has one root entry called "Security" and its metadata descriptor type is group. Any metadata descriptor type can be a root field. There can be multiple root fields, allowing for multi-root branching of the schema. [0065] FIG. 11 is a representation of a display of metadata descriptor attributes for generating a hierarchical metadata structure. Shows some attributes of the metadata descriptor "Classification" 1102. The fully distinguished name (FON) for metadata descriptor "Classification" is shown beside the la be] "Field Properties" . The FDN for the metadata descriptor is "Security.Classification". This represents that "Classification" is a direct child of the parent metadata descriptor "Security". As well the metadata descriptor field type "List" is
shown. The supported metadata descriptor field types include; string; Number; DateTime; Boolean; List and Group. Since an alternate language was defined, the alternate language display 1104 shows the alternate Text and Tooltip for the metadata descriptor. If multiple languages had been defined, then multiple sets ofText and Tooltip would be used for each language enumerated in 908. 1106 shows that a metadata descriptor "BusinessRisk" is a child of the current metadata descriptor "Classification".)

6. Whitney teaches:  The system of claim 5, wherein the registry identifiers comprise a string concatenating the gross classification indication and the specific indication with a separating symbol. (Whitney: [0064] FIG. 10 is a representation of a display of the Root Level of a Schema for generating a hierarchical metadata structure. An ordered list 1002 is provided of all metadata descriptors defined in the example schema, they are listed in the order in which they appear in the hierarchical schema in the left side pane 902. Root fields 1004 are shown only for the example schema. The example schema only has one root entry called "Security" and its metadata descriptor type is group. Any metadata descriptor type can be a root field. There can be multiple root fields, allowing for multi-root branching of the schema. [0065] FIG. 11 is a representation of a display of metadata descriptor attributes for generating a hierarchical metadata structure. Shows some attributes of the metadata descriptor "Classification" 1102. The fully distinguished name (FON) for metadata descriptor "Classification" is shown beside the la be] "Field Properties" . The FDN for the metadata descriptor is "Security.Classification". This represents that "Classification" is a direct child of the parent metadata descriptor "Security". As well the metadata descriptor field type "List" is shown. The supported metadata descriptor field types include; string; Number; DateTime; Boolean; List and Group. Since an alternate language was defined, the alternate language display 1104 shows the alternate Text and Tooltip for the metadata descriptor. If multiple languages had been defined, then multiple sets ofText and Tooltip would be used for each language enumerated in 908. 1106 shows that a metadata descriptor "BusinessRisk" is a child of the current metadata descriptor "Classification".)

8. Whitney teaches: The system of claim 1, wherein the interchange layer and registry classification service comprises an application programming interface (API) configured to receive instructions regarding the metadata from a plurality of metadata sources. (Whitney: (0061] FIG. 7 shows a schematic representation of object I/O manager. Object I/O manager 208 receives a request to read or write metadata associated with information object 708. Object I/O manager 208 determines the type of information object 708 and passes it to schema clients 206 for selection of schema view object 608. [0062] FIG. 8 shows a schematic representation of applications and 3rd party APis 202 and user control 204. An instantiated user interface 802 on the schema client is from user control 204. When metadata is to be added to information object 708, a request is made to schema client 206 to determine the view for the information object 708. A schema view object 608 is returned and used to initialize 3rd party APIs 202 or user control 204. When meta data is collected for information object 708, it is placed in a serialized metadata object 610 and passed to schema client 206 for association with 708 information object. When metadata is read from 708 Information object, it is returned to 3rd party APIs 202 or user control 204 in a serialized metadata object 610 and a schema view object 608 to initialize 3rd party APIs 202 or user control 204. [0063] FIG. 9 is a representation of a display for a schema configuration for generating a hierarchical metadata structure. The hierarchical metadata 902 is shown for a sample schema.)

9. Whitney teaches:  The system of claim 8, wherein the instructions result in automatic classification of the metadata to the one of the common registry identifiers.(Whitney: [0072] FIG. 19 is a flowchart of a method of building a metadata schema autonomously. An automated system for examining a corpus of information objects to detem1ine the type of metadata that can be associated with the objects. The system analyzes the information objects stored in one or more storage device to determine (1902) information that can be ssociated with the object.)

10. Whitney teaches:  The system of claim 1, wherein the interchange layer and registry classification service comprises a data dictionary, the data dictionary comprising the set of classification rules for the metadata, and wherein the metadata is classified based on the data dictionary. (Whitney: [0063] FIG. 9 is a representation of a display for a schema configuration for generating a hierarchical metadata structure. The hierarchical metadata 902 is shown for a sample schema. The tree structure display 902 show clearly the relationship amongst metadata descriptors. As well views of the metadata schema is shown, including a default view that contains all of the metadata descriptors and a view called "Test" that includes a reduced set of metadata descriptors. General settings 906 provides for the example schema including its name, the namespace URI and the Namespace Prefix used in the sample schema. The sample schema has an additional language 908 for example a definition of Spanish. Supported names for the language definition are selectable from ISO 3166-1 Alpha-2 code. The definition of an interoperability provider called "Tituscorp" is provided in 902 which is used to be able to specify a mapping between the sample schema and a schema supported through the "Tituscorp" interoperability provider. The user of the schema administrator can edit information provided to modify the schema structure definition information. [0064] FIG. 10 is a representation of a display of the Root Level of a Schema for generating a hierarchical metadata)

20. Whitney teaches:  The method of claim 19, comprising classifying, via the one or more computers, at least a portion of the metadata with one or more production-specific registry identifiers of a production-specific registry that is independently associated with a content production. (Whitney: [0063] FIG. 9 is a representation of a display for a schema configuration for generating a hierarchical metadata structure. The hierarchical metadata 902 is shown for a sample schema. The tree structure display 902 show clearly the relationship amongst metadata descriptors. As well views of the metadata schema is shown, including a default view that contains all of the metadata descriptors and a view called "Test" that includes a reduced set of metadata descriptors. General settings 906 provides for the example schema including its name, the namespace URI and the Namespace Prefix used in the sample schema. The sample schema has an additional language 908 for example a definition of Spanish. Supported names for the language definition are selectable from ISO 3166-1 Alpha-2 code. The definition of an interoperability provider called "Tituscorp" is provided in 902 which is used to be able to specify a mapping between the sample schema and a schema supported through the "Tituscorp" interoperability provider. The user of the schema administrator can edit information provided to modify the schema structure definition information. [0064] FIG. 10 is a representation of a display of the Root Level of a Schema for generating a hierarchical metadata)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whitney et al. (US PGPub US 2012/0143923 A1, hereby referred to as “Whitney”), in view of Peleg et al. (US PGPub US 2010/0125581 A1), hereby referred to as “Peleg”. 
Consider Claims 11, 15 and 18. 
Whitney teaches: 
The system of Claim 1 and The machine-readable medium of claim 17, wherein the interchange layer and registry classification service is configured to expand the set of classification rules to include additional classification rules and to expand the set of common registry identifiers to include additional registry identifiers. (Whitney: [0057]-[0067]) 
Whitney does not teach: 
using machine learning applied to unclassified metadata as claimed in Claims 11, 15 and 18. 
Peleg teaches: 
1. A system for processing digital content comprising: (Peleg: abstract, Computer-implemented method, system, and techniques for summarization, searching, and indexing of video are provided, wherein data related to objects detected in the video in a selected time interval is received and the objects are clustered into clusters such that each cluster includes objects that are similar in respect to a selected feature or a combination of features. A video summary is generated based on the computed clusters.)
11. The system of claim 1, wherein the interchange layer and registry classification service is configured to expand the set of classification rules to include additional classification rules using machine learning applied to unclassified metadata. / 15. The system of claim 1, wherein the interchange layer and registry classification service is configured to expand the set of common registry identifiers to include additional registry identifiers using machine learning applied to unclassified metadata. / 18. The machine-readable medium of claim 17, wherein the computer-readable instructions, when executed by the one or more processors, cause the computer to: expand the set of classification rules to include additional classification rules using machine learning applied to unclassified metadata; expand the set of common registry identifiers to include additional registry identifiers using the machine learning applied to the unclassified metadata; or both. (Peleg: [0054]-[0059], section 3.3. Unsupervised Clustering, [0080], One possible approach for building the training set is the use of unsupervised clustering to create approximate clusters. [0093] In addition to efficient viewing of all objects in the surveillance video, clustered summaries are important for creating examples for classifiers. Multiple examples can be prepared and given to the learning mechanisms very quickly using unsupervised clustering and clustered summaries. Even a simple nearest neighbor classifier can initially be used cleaned up using clustered summaries, and the results given to
learning classifiers.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Whitney’s method and system for hierarachical metadata management of video data with the teachings of Peleg for clustering and indexing video for features of interest. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Whitney in order to leverage improved machine learning techniques for video indexing as proposed by Peleg. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Whitney, while the teaching of Peleg continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of applying machine learning for computational efficiency and accuracy. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question. 

12. The combination of Whitney and Peleg teaches: The system of claim 11, wherein the machine learning uses known classification rules of a data dictionary as training data. (Peleg: [0079]-[0087], section 5. Training and Testing Supervised Classifiers [0082] The training set for the example in FIG. 6 has about 100 tubelets. Instead of tagging 100 tubelets individually, unsupervised clustering allowed the creation of the training set with only 10 key clicks following unsupervised clustering. [0083] FIGS. 6a to 6e show clustered summaries of the SVM classification of 100 tubelets using motion features)

13. The combination of Whitney and Peleg teaches: The system of claim 12, wherein when a gross classification of the unclassified metadata is known, the known classification rules comprise known classification rules associated with a subset of the metadata having a common gross classification as the unclassified metadata. (Peleg: [0079]-[0087], section 5. Training and Testing Supervised Classifiers [0082] The training set for the example in FIG. 6 has about 100 tubelets. Instead of tagging 100 tubelets individually, unsupervised clustering allowed the creation of the training set with only 10 key clicks following unsupervised clustering. [0083] FIGS. 6a to 6e show clustered summaries of the SVM classification of 100 tubelets using motion features)

14. The combination of Whitney and Peleg teaches:  The system of claim 11, comprising a graphical user interface (GUI), configured to selectively enable a subset of the additional classification rules based upon a classification rule selection via the GUI. (Whitney: [0057] FIG. 3 shows a representation of schema design and management diagram: Schema design and management 214 provide a graphical user interface, for example as shown in FIGS. 9-13, and expose the schema builder API 304 for 3rd party consumption. Schema design and management 214 in consuming schema builder API 310 implements Creation, Read, Update and Delete functionality (CRUD) on the schema being developed. Schema builder API 310 utilizes schema object store 302 for the storage of the schemas in an xml format, for example as shown in FIGS. 14 and 15. Schema publisher 304 and deployment API is used by schema design and management 304 for the publishing of schema structure definitions and deployment instructions from schema object store 302 through schema access point 212. [0062] FIG. 8 shows a schematic representation of applications and 3rd party APis 202 and user control 204. An instantiated user interface 802 on the schema client is from user control 204. When metadata is to be added to information object 708, a request is made to schema client 206 to determine the view for the information object 708.) 

16. The combination of Whitney and Peleg teaches: The system of claim 15, comprising a graphical user interface (GUI), configured to selectively enable a subset of the additional registry identifiers based upon a registry identifier selection via the GUI. (Whitney: [0057] FIG. 3 shows a representation of schema design and management diagram: Schema design and management 214 provide a graphical user interface, for example as shown in FIGS. 9-13, and expose the schema builder API 304 for 3rd party consumption. Schema design and management 214 in consuming schema builder API 310 implements Creation, Read, Update and Delete functionality (CRUD) on the schema being developed. Schema builder API 310 utilizes schema object store 302 for the storage of the schemas in an xml format, for example as shown in FIGS. 14 and 15. Schema publisher 304 and deployment API is used by schema design and management 304 for the publishing of schema structure definitions and deployment instructions from schema object store 302 through schema access point 212. [0062] FIG. 8 shows a schematic representation of applications and 3rd party APis 202 and user control 204. An instantiated user interface 802 on the schema client is from user control 204. When metadata is to be added to information object 708, a request is made to schema client 206 to determine the view for the information object 708.) 

Claims 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Whitney et al. (US PGPub US 2012/0143923 A1, hereby referred to as “Whitney”), further in view of Examiner Official Notice. 
Consider Claim 7. 
Whitney teaches the system of claim 6. 
Whitney does not teach wherein the separating symbol comprises a period.
Examiner takes Official Notice that it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Whitney’s method and system for hierarachical metadata management of video data to use any myriad of symbols that can be found for separating text fields in metadata. This would include any separating symbols including commas, semicolons, a period. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to apply the use of known delimiters in text, such as periods, to more accurately separate out and cluster metadata fields and to easily leverage rules for machine learning. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Whitney, while the use of a period or any other separator symbol continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of computational accuracy for metadata management. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/Tahmina Ansari/

July 30, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662